          Case 5:21-cv-00112-FB-HJB Document 16 Filed 04/09/21 Page 1 of 7



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

   THOMAS DRANNON POLINARD                       §
   AND                                           §
   HERBERT LAWRENCE POLINARD,                    §
   JR.,                                          §
            Plaintiffs,                          §
                                                 §                 CIVIL ACTION NO.
   v.                                            §                5:21-cv-00112-FB-HJB
                                                 §
   THE BANK OF NEW YORK TRUST                    §
   COMPANY, N.A., FORMERLY                       §
   KNOWN AS THE BANK OF NEW                      §
   YORK TRUST COMPANY, N.A., AS                  §
   SUCCESSOR TO JP MORGAN                        §
   CHASE BANK, N.A., AS TRUSTEE                  §
   FOR RAMP 2004RS4, ALTISOURCE                  §
   ONLINE AUCTION, INC.,                         §                         Jury
   REALHOME SERVICES &                           §
   SOLUTIONS, INC. AND DANA L.                   §
   ROWELL
             Defendants.

                         JOINT RULE 26(f) CONFERENCE REPORT

          Plaintiffs Thomas Drannon Polinard and Herbert Lawrence Polinard, Jr. (“Plaintiffs”) and

Defendants The Bank of New York Mellon Trust Company, National Association fka The Bank

of New York Trust Company, N.A. as successor to JPMorgan Chase Bank, as Trustee for

Residential Asset Mortgage Products, Inc., Mortgage Asset-Backed Pass-Through Certificates,

Series 2004-RS4 (“BONY”), Altisource Online Auctions, Inc. (“AOA”), REALhome Services &

Solutions, Inc. (“RHSS”), and Dana L. Rowell (“Rowell”) file this Joint Rule 26(f) Conference

Report.

          1.     Are there any outstanding jurisdictional issues? For removed cases based on
                 diversity jurisdiction, do the parties agree that the parties (including any
                 members of a partnership or LLC) are diverse and that the amount in
                 controversy exceeded $75,000 at the time of removal? If not, each party should
                 state its position on the diversity of the parties and the amount in controversy.



                                                 1
        Case 5:21-cv-00112-FB-HJB Document 16 Filed 04/09/21 Page 2 of 7



        Plaintiffs contest jurisdiction and have filed a Response to Defendant’s Notice of Removal

and Plaintiffs’ Motion to Remand for Lack of Jurisdiction (Doc. 9) (the “Motion to Remand”).

Plaintiffs contend that: (1) complete diversity does not exist; and (2) Defendants did obtain Rowell’s

consent to removal. Plaintiffs also dispute that the amount in controversy is met. (Doc. 9).

        Defendants argue that the Motion to Remand should be denied because: (1) Rowell timely

consented to removal and (2) complete diversity exists because the citizenship of improperly joined

parties, including Rowell, should be disregarded. (Doc. 12).

        2.      Are there any unserved parties? If more than 90 days have passed since the
                filing of the Complaint or Petition, should these unserved parties be dismissed?

        There are no unserved parties.

        3.      What are the causes of action, defenses, and counterclaims in this case? What
                are the elements of the cause(s) of action, defenses, and counterclaims pled?

        Plaintiffs’ allegations relate to BONY’s alleged breach of an alleged settlement agreement

in cause no. 2014-CI-02205 and BONY’s alleged violation of an alleged court order related to

cause no. 2009-CI-08934. However, Plaintiffs also allege multiple alternative causes of action

against BONY, AOA, RHSS, and Rowell including wrongful foreclosure, wrongful debt

collection practices, defamation, negligence, negligent misrepresentation, negligence per se, gross

negligence, fraud, fraudulent inducement, and conspiracy and seek to quiet title to the Property.

        Defendants asserted a general denial. Additionally, Defendants argue that Plaintiffs’ fail to

state a claim upon which relief can be granted and that Plaintiffs’ claims are barred because Plaintiffs

have failed to allege and prove all conditions precedent to recovery and by doctrines of estoppel, res

judicata, release and waiver, the applicable statute of limitations, the economic loss doctrine,

Plaintiffs’ lack of standing, the statute of frauds, the parol evidence rule, and Plaintiffs’ prior material

breach of contract, among other defenses.




                                                     2
        Case 5:21-cv-00112-FB-HJB Document 16 Filed 04/09/21 Page 3 of 7



        Defendants AOA, RHSS, and Rowell also seek to dismiss Plaintiffs’ claims against them

because Plaintiffs fail to state a claim for relief for the alternative tortious interference and conspiracy

claims. (Doc. 8).

        4.      Are there agreements or stipulations that can be made about any facts in this
                case or any element in the cause(s) of action?

        The parties agree to the following facts:

       1.      On February 4, 2004, Herbert Lawrence Polinard, Jr. (“Borrower”) executed an
Adjustable Rate Note (the “Note”) in the amount of $72,250.00 in favor of Southtrust Mortgage
Corporation d/b/a Equibanc Mortgage.

       2.       Repayment of the Note is secured by a Deed of Trust executed by Herbert Lawrence
Polinard, Jr. and securing the real property commonly known as 4031 Tropical, San Antonio, Texas
78218. The property is described as:

        Lot 13, Block 24, New City Block 12394, East Terrell Hills, Unit 8, in the City of San
        Antonio, Bexar County, Texas, according to plat thereof in Volume 4700, Page(s)
        137, Deed and Plat Records Thereof in Volume 4700, Page(s) 137, Deed and Plat
        Records of Bexar County, Texas.

        3.      On June 2, 2009, Borrower filed cause no. 2009-CI-08934 in the 225th District Court
of Bexar County, Texas styled Herbert Lawrence Polinard v. The Bank of New York Trust Company,
N.A. (the “First Lawsuit”).

      4.     On June 3, 2009 an ex parte temporary restraining order was entered in Cause No.
2009-CI-08934.

        5.      The First Lawsuit was dismissed on June 9, 2011.

        6.      On January 8, 2014, a Substitute Trustee’s Deed was recorded related to an alleged
foreclosure sale of the Property that occurred on December 1, 2009 (the “Substitute Trustee’s Deed”).

        7.     On February 13, 2014, Borrower’s son filed a lawsuit against BONY under cause no.
2014-CI-02205 in the 45th District Court of Bexar County, Texas styled Thomas Drannon Polinard
v. The Bank of New York Trust Company, N.A., f/k/a The Bank of New York Trust Company, N.A., as
Successor to JP Morgan Chase Bank, N.A., as Trustee for RAMP 2004RS4 (the “Second Lawsuit”).
The Second Lawsuit was later removed to federal court.

        8.      The Second Lawsuit was dismissed on December 18, 2014.

       9.      On January 22, 2021, Plaintiffs filed the instant lawsuit and obtained an ex parte
temporary restraining order purporting to prohibit Defendants from, among other things, selling the
Property.


                                                     3
        Case 5:21-cv-00112-FB-HJB Document 16 Filed 04/09/21 Page 4 of 7




       5.      What are the parties’ views and proposals on all items identified in Rule 26(f)(3)?

       The parties state the following:

(A) what changes should be made in the timing, form, or requirement for disclosures under
Rule 26(a), including a statement of when initial disclosures were made or will be made;

         The parties do not believe that any changes should be made in the timing, form, or requirement
for disclosures under Rule 26(a). The parties will make their initial disclosures within 30 days of the
initial conference.

(B) the subjects on which discovery may be needed, when discovery should be completed, and
whether discovery should be conducted in phases or be limited to or focused on particular
issues;

        The parties may conduct discovery related to Defendant’s alleged improper foreclosure sale,
Plaintiffs’ alleged default under the loan, the alleged settlement agreement(s), the real property
records related to the property at issue, correspondence between the parties, and the foreclosure sale
of the property. The parties do not believe that discovery should be conducted in phases or limited to
or focused on particular issues.

(C) any issues about disclosure, discovery, or preservation of electronically stored information,
including the form or forms in which it should be produced;

        The parties agree to produce documentation electronically and will communicate regarding
specific document production.

(D) any issues about claims of privilege or of protection as trial-preparation materials,
including—if the parties agree on a procedure to assert these claims after production—whether
to ask the court to include their agreement in an order under Federal Rule of Evidence 502;

       The parties do not currently anticipate any issues about claims of privilege.

(E) what changes should be made in the limitations on discovery imposed under these rules or
by local rule, and what other limitations should be imposed; and

      The parties do not believe that any changes should be made in the limitations on discovery
imposed under these rules or by local rule, or any other limitations.

(F) any other orders that the court should issue under Rule 26(c) or under Rule 16(b) and (c).

       None at this time.

       6.      What, if any, discovery has been completed? What discovery remains to be
               done? Have the parties considered conducting discovery in phases?



                                                  4
        Case 5:21-cv-00112-FB-HJB Document 16 Filed 04/09/21 Page 5 of 7



        The parties have not yet exchanged any discovery. The parties are attempting to informally
resolve this lawsuit. In the event settlement cannot be reached, the parties intend to serve written
discovery requests, including requests for admissions, interrogatories, and requests for production,
and may depose the parties and/or their representatives.

       7.      What, if any, discovery disputes exist?

       Not applicable at this time.

       8.      Have the parties discussed the desirability of filing a proposed order pursuant to
               Federal Rule of Evidence 502?

       The parties have not yet discussed the desirability of filing a proposed order pursuant to
Federal Rule of Evidence 502.

       9.      Have the parties discussed mediation?

       The parties are currently conducting informal settlement, but are amenable to considering
mediation in the future if it would further settlement.




                                                 5
Case 5:21-cv-00112-FB-HJB Document 16 Filed 04/09/21 Page 6 of 7



                             Respectfully submitted,
                             HUGO XAVIER DE LOS SANTOS
                             Attorney at Law
                             900 Vance Jackson Road
                             San Antonio, Texas 78201
                             (210) 736-4227 Telephone
                              (210) 737-1556 Facsimile
                             dlS.Law.Firm@aol.com

                             By: /s/ Hugo Xavier de los Santos__       _
                                 Hugo Xavier de los Santos, Esq., C.P.A.
                                 State Bar No. 05653300

                             COUNSEL FOR PLAINTIFFS


                             By: /s/ Jennifer Juergens

                             B. David L. Foster (Attorney-in-Charge)
                               State Bar No. 2403155
                               dfoster@lockelord.com
                             LOCKE LORD LLP
                             600 Congress Avenue, Suite 2200
                             Austin, Texas 78701
                             (512) 305-4700 (Telephone)
                             (512) 305-4800 (Facsimile)

                             Robert T. Mowrey
                               State Bar No. 14607500
                               rmowrey@lockelord.com
                             LOCKE LORD LLP
                             2200 Ross Avenue, Suite 2800
                             Dallas, Texas 75201-6776
                             (214) 740-8000
                             (214) 740-8800 (facsimile)

                             Jennifer Juergens
                               State Bar No. 24101983
                               Jennifer.juergens@lockelord.com
                             LOCKE LORD LLP
                             JPMorgan Chase Tower
                             600 Travis Street, Suite 2800
                             Houston, Texas 77002
                             Telephone: (713) 226-1200
                             Facsimile: (713) 223-3717

                             COUNSEL FOR DEFENDANTS


                                6
       Case 5:21-cv-00112-FB-HJB Document 16 Filed 04/09/21 Page 7 of 7




                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served as indicated on
this 9th day of April, 2021, to the following:

 VIA ECF
 Hugo Xavier de los Santos
 900 Vance Jackson Road
 San Antonio, Texas 78201
 Telephone: (210) 736-4227
 Fax: (210) 737-1556
 Email: dlS.Law.Firm@aol.com

 Attorney for Plaintiffs

                                            /s/ Jennifer Juergens_             ______________
                                            Jennifer Juergens




                                               7
